DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 6/3/2022.  In the amendment, claims 1, 6, 7, and 9-11 have been amended and claims 12-20 have been added.
Response to Arguments
Applicant’s arguments filed on 6/3/2022 are made in view of the amendments made to independent claim 1.  The main arguments in light of this are found on pages 7 and 8 of the Remarks section.  Examiner agrees with applicant that the prior art previously cited fails to explicitly disclose, teach, or suggest wherein at least one stop surface of each non-circular pivot boss is configured to mate with the at least one stop surface of the respective non-circular aperture to stop rotation of the first and second pivot bosses within the first and second non-circular apertures, respectively, thereby stopping pivoting of the jaw member relative to the support frame.  This limitation is presented in new independent claim 13, and for that reason, it is persuasive that the prior art previously cited does not read on claim 13 as well.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: see Response to Arguments section above for explanation in view of applicant’s arguments and the amendment to claim 1 and new claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        June 16, 2022